DISSENTING OPINION OP
MR. JUSTICE DEL TORO.
I am of the opinion that the decision appealed from should be affirmed. It is well settled that the registrar has discretionary powers in cases of this kind and in my judgment he duly exercised the same in refusing to record the increased area on the strength of a simple statement made by the inter. ested party in the deed of consolidation to the effect that a *614survey had been made by a surveyor after the owners of the adjoining property had been summoned and in requiring the presentation of the survey itself.